Notice of Allowability
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Katy Carlyle, Reg. No. 78,204 on January 21, 2022.

The application is amended as follows:



IN THE CLAIMS:

1. 	(Original) A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: 
receive a train of probe packets, via a network interface, from a remote electronic device; 
measure a received time for at least a first subset of packets from the train of probe packets; 
detect a change in capacity of the network path based on the measured received time for the first subset of packets from the train of probe packets; 
exclude all packets from the train of probe packets prior to the detected change in capacity of the network path to identify a second subset of packets; 
estimate an available bandwidth based on the second subset of packets from the train of probe packets.

2. 	(Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the second subset of packets.

3. 	(Original) The non-transitory computer-readable medium of claim 1, wherein the instructions that cause the one or more processors to exclude, with the one or more processors, all packets from the train of probe packets prior to the detected change in capacity of the network path to identify a subset of packets comprises instructions that, when executed by the one or more processors, are configurable to cause the one or more processors to: 
determine an average timing characteristic between packets of the train of probe packets; and 
identify packets having corresponding average timing characteristics within a preselected range.



5. 	(Original) The non-transitory computer-readable medium of claim 3, wherein the preselected range is based on a preselected multiple of the average IAT.

6. 	(Previously Presented) The non-transitory computer-readable medium of claim 3, wherein the average timing characteristics comprise moving average inter-arrival times (IATs) for the packets of the train of probe packets.

7. 	(Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the instructions that cause the one or more processors to estimate the available bandwidth based on the second subset of packets from the train of probe packets comprises instructions that, when executed by the one or more processors are configurable to cause the one or more processors to compute an average inter-arrival time (IAT) on the second subset of packets.

8. 	(Original) A network node comprising: 
at least one network interface; 
a memory system; 
one or more hardware processing devices coupled with the at least one network interface and with the memory system, the one or more hardware processing devices to receive a train of probe packets, via a network interface, from a remote electronic device, to measure a received time for at least a first subset of packets from the train of probe packets, to detect a change in capacity of the network path based on the measured received time for the first subset of packets from the train of probe packets, to exclude all packets from the train of probe packets prior to the detected change in capacity of the network path to identify a second subset of packets, and to estimate an available bandwidth based on the second subset of packets from the train of probe packets.

second subset of packets.

10. 	(Original) The system of claim 8, wherein excluding all packets from the train of probe packets prior to the detected change in capacity of the network path to identify a subset of packets comprises: 
determining an average timing characteristic between packets of the train of probe packets; and 
identifying packets having corresponding average timing characteristics within a preselected range.

11. 	(Original) The system of claim 10, wherein the average timing characteristic comprises an average inter-arrival time (IAT).

12. 	(Original) The system of claim 10, wherein the preselected range is based on a preselected multiple of the average IAT.

13. 	(Currently Amended) The system of claim 8, wherein the excluded, first subset of packets from the train of probe packets comprises one or more packets from the beginning of the train of probe packets.

14. 	(Original) The system of claim 8, wherein the average timing characteristics comprise moving average inter-arrival times (IATs) for the packets of the train of probe packets.

15. 	(Original) A method comprising: 
receive a train of probe packets, via a network interface, from a remote electronic device; 
measuring, with one or more hardware processing devices, a received time for at least a first subset of packets from the train of probe packets; 

excluding, with the one or more hardware processing devices, all packets from the train of probe packets prior to the detected change in capacity of the network path to identify a second subset of packets; 
estimating, with the one or more hardware processing devices, an available bandwidth based on the second subset of packets from the train of probe packets.

16. 	(Original) The method of claim 15, wherein excluding all packets from the train of probe packets prior to the detected change in capacity of the network path to identify a subset of packets comprises: 
determining an average timing characteristic between packets of the train of probe packets; 
identifying packets having corresponding average timing characteristics within a preselected range.

17. 	(Previously Presented) The method of claim 16, wherein the average timing characteristic comprises an average inter-arrival time (IAT).

18. 	(Original) The method of claim 17, wherein the preselected range is based on a preselected multiple of the average IAT.

19. 	(Currently Amended) The method of claim 15, wherein the excluded, first subset of packets from the train of probe packets comprises one or more packets from the beginning of the train of probe packets.

20. 	(Previously Presented) The method of claim 16, wherein the average timing characteristics comprise moving average inter-arrival times (IATs) for the packets of the train of probe packets.

Response to Arguments/Remarks
Claim Objections
Claims 17-18 were objected to because claim 17 depended on itself.  Applicant’s amendment to claim 17 has addressed the objection.  Accordingly, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
Claims 6 and 20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendments to claims 6 and 20 have overcome the prior rejection.  Accordingly, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1-2, 8-9, 13, 15, and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Johnsson et al. US Patent Publication No. 2015/0146560 in view of Li et al. US Patent No. 2011/0149751.  
Applicant submitted that present application teaches excluding all packets prior to a detected change and Li does not teach a unilateral exclusion of packets at the beginning of a probe train as required by claim 1 read in light of the present application.
In response, while Li describes excluding certain packets when determining the available bandwidth (para. [0041] ignores or partition packets with low instantaneous sending rates when providing capacity estimates.  para. [0044] use the capacity estimate to estimate the available bandwidth.  para. [0065] use communicated probe packets having high instantaneous sending rates or minimal delay (e.g., uncongested (non-congested) packets) to calculate capacity estimates ), Li does not expressly teach excluding all packets from the train of probe packets prior to the detected change in capacity of the network path to identify a second subset of packets.  Therefore, the prior rejection has been withdrawn.  

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Li et al. US Patent No. 2011/0149751 discloses receiving a train of probing packets (para. [0035] predefined number of probing packets); detecting a change in capacity of a network path; and excluding packets from the train of probe packets; and estimate an available bandwidth based on the second subset of packets from probe packet (para. [0041] ignores or partition packets with low instantaneous sending rates when providing capacity estimates.  para. [0044] use the capacity estimate to estimate the available bandwidth.  para. [0065] use communicated probe packets having high instantaneous sending rates or minimal delay (e.g., uncongested (non-congested) packets) to calculate capacity estimates).  
Johnsson et al. US Patent Publication No. 2015/0146560 teaches receiving a train of probe packets, via a network interface, from a remote electronic device (para. [0034] train of probe packets.  para. [0037] apparatus 20 receives the probe packets 15 that traverse the data transfer path 16); measure a received time for at least a first subset of packets from the train of probe packets (para. [0034] train of probe packets… receives the train of probe packets 15 having another particular time interval… congestion within the data communication system 10); detect a change in capacity of the network path based on the measured received time for the first subset of packets from the train of probe packets (para. [0037] estimates the available capacity, apparatus 20 responds to changes of the available capacity.  para. [0039] estimate of the APC during said real-time operation).
Gunawardena et al. US Patent Publication No. 2004/0243335 teaches receiving a train of probe packets, via a network interface, from a remote electronic device (para. [0038] capacity estimation involves two probe sequences or probe trains); measure a received time for at least a first subset of packets from the train of probe packets (para. [0031] determines the difference in the probe time stamp and the response time stamp of a probe-response pair); and determining a capacity of the network path (para. [0031] compute the estimated sustainable capacity).
periodically send a series (e.g. a train) of probe messages); measure a received time for at least a subset of packets from the train of probe packets (para. [0057] read the time stamp for each frame and add the reception timestamp); and estimate an available bandwidth based on the subset of packets from probe packet (para. [0051] calculates an estimation of the available bandwidth based on those probes.  para. [0057] calculates the Available Bandwidth).
However, the prior art of record do not teach in whole or make obvious: detect a change in capacity of the network path based on the measured received time for the first subset of packets from the train of probe packets; exclude all packets from the train of probe packets prior to the detected change in capacity of the network path to identify a second subset of packets; estimate an available bandwidth based on the second subset of packets from the train of probe packets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/JOSHUA JOO/Primary Examiner, Art Unit 2445